internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege et1 - plr-124834-00 date feb key worker firm this is in reply to a request for a ruling to determine the federal employment_tax status of the above-named worker with respect to services she performed for the firm for the period from date to date the federal employment_taxes are those imposed by the federal_insurance_contributions_act fica the federal_unemployment_tax_act futa and the collection of income_tax at source on wages according to the information submitted the firm is a governmental agency the worker was engaged to perform nursing services at the firm’s health unit the firm considered the worker to be an employee and reported the worker’s services to the internal_revenue_service on form_w-2 information submitted by both the firm and the worker on form ss-8 determination of employee work status for purposes of federal employment_taxes and income_tax_withholding provides that the worker was subject_to direction and control by the firm based on this information and on the fact that the firm reported the worker’s earnings on form_w-2 we conclude that the worker was an employee of the firm for purposes of fica futa and federal_income_tax withholding this ruling is directed only to the taxpayers to whom it is addressed sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this matter please contact sincerely michael a swim chief employment_tax branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy of ruling letter copy for sec_6110 purposes
